DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4 and 6-13 are currently pending and have been considered below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
At line 14, the language “each rotor each rotor” should instead read --each rotor--.
At lines 18-19, the language “characterized in that” should instead read --wherein--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0305005 to Parks et al. (“Parks”) in view of U.S. Patent No. 10,364,036 to Tighe et al. (“Tighe”).
Regarding claim 1, Parks teaches an aircraft capable of fixed-wing and rotor flight modes, the aircraft comprising: a fuselage (102) wherein the fuselage includes a front portion and a rear portion and wherein the fuselage includes a longitudinal axis of the aircraft extending through the front portion and the rear portion (FIG. 1d); a wing (106) coupled to the fuselage; a first support boom (118, left) coupled to the wing and a second support boom (118, right) coupled to the wing wherein the fuselage is positioned equidistant between the first support boom and the second support boom and wherein the first support boom and the second support boom are parallel to the longitudinal axis (FIGS. 1c, 1d; ¶ [0079]); a propulsion system (110) configured to provide thrust substantially aligned with the longitudinal axis (¶ [0058], [0096]); a rotor array (124) distributed among the first support boom and the second support boom wherein each rotor includes a mechanism to change rotor pitch angle and the rotor attitude (¶¶ ¶¶ [0070], [0096]) and wherein the rotor array provides substantially vertical thrust (¶ [0095]) wherein the rotor array includes two or more rotor pairs and wherein each rotor pair includes a first rotor on the first support boom and a second rotor on the second support boom (FIG. 1d).  
Parks teaches each rotor in a rotor pair is variably established tilted away at an equal but opposite left and right angle from the vertical axis, the vertical axis parallel to a vertical axis of the aircraft, the vertical axis being perpendicular to a lateral axis of the aircraft and the longitudinal axis (¶ [0095]). Parks, however, does not explicitly teach each rotor in one rotor pair is variably established at an angle tilted away at an equal but opposite fore and aft angle from a vertical axis parallel to a vertical axis of the aircraft and in that each rotor in the other rotor pairs 
Tighe teaches an aircraft, wherein each rotor in one rotor pair is variably established at an angle tilted away at an opposite fore and aft angle from a vertical axis parallel to a vertical axis of the aircraft (Col. 7, lines 14-17; Col. 7, lines 50-55; Col. 5, lines 48-57) and in that each rotor in the other rotor pairs is variably established tilted away at an equal but opposite left and right angle from a the vertical axis parallel to a vertical axis of the aircraft (Col. 4, line 60 to Col. 7, line 4 (note: the claim does not require that the one rotor pair is tilted only at an angle from the vertical axis and the other rotor pair is tiled only at an angle from the horizontal axis)), the vertical axis of the aircraft being perpendicular to a lateral axis of the aircraft and to the longitudinal axis (FIGS. 2A-2D).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks such that each rotor in one rotor pair is variably established at an angle tilted away at an equal but opposite fore and aft angle from a vertical axis parallel to a vertical axis of the aircraft and in that each rotor in the other rotor pairs is variably established tilted away at an equal but opposite left and right angle from a  the vertical axis parallel to a vertical axis of the aircraft, as taught by Tighe, in order to improve aerodynamic control and stability (see, e.g., Tighe at Col. 4, line 66 to Col. 5, line 13; Col. 5, lines 48-57).
While Tighe teaches each rotor in the one rotor pair is tilted at opposite fore and aft angles, the combination of Parks and Tighe does not explicitly teach that each rotor in the one rotor pair is tilted at equal fore and aft angles. 
See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). In this case, Tighe teaches to tilt the rotor pairs at equal but opposite left and right angles, and Tighe also teaches to tilt the rotor pairs at opposite fore and aft angles. Tighe further provides an extensive teaching as to how the particular angles for the rotor pairs are selected based on, for example, safety considerations, aerodynamic control stability, reduction of turbulence, etc. (Tighe at, e.g., Col. 5, lines 1-57; Co. 7, lines 27-32). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks and Tighe combination such that each rotor in the one rotor pair is tilted at equal fore and aft angles in order to improve aerodynamic control and stability. 
Regarding claim 4, the combination of Parks and Tighe teaches wherein each and every element of claim 1 as discussed above, and Parks teaches each rotor is associated with a rotor drive system (¶ [0095]).
Regarding claim 6, the combination of Parks and Tighe teaches each and every element of claim 4 as discussed above, and Parks teaches wherein each rotor drive system includes a motor (¶ [0095]) and each motor is coupled to a battery system (212, ¶ [0070]) and wherein the propulsion system includes a generator (¶ [0099]) and wherein each motor receives power from the battery system and the generator (¶¶ [0099], [0070]).
Regarding claim 7, the combination of Parks and Tighe teaches wherein each and every element of claim 1 as discussed above, and Parks teaches a liquid-fuel engine capable of sustaining the aircraft in a cruise flight mode independent of the rotor array (¶¶ [0099], [0070], [0096]).
Regarding claim 8, the combination of Parks and Tighe teaches wherein each and every element of claim 1 as discussed above, and Parks teaches a flight control system (200, 210) configured to transition the aircraft from the vertical flight mode to the cruise flight mode and from the cruise flight mode to the vertical flight mode (¶ [0070]).
Regarding claim 9, the combination of Parks and Tighe teaches wherein each and every element of claim 1 as discussed above, and Tighe teaches an independent sensor associated with each rotor, the sensor configured for sensing a position of each rotor in the rotor array; and a rotor drive system configured to, responsive to sensing the position of each rotor, stop each rotor independently (Col. 3, lines 46-67; Col. 7, lines 1-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks and Tighe combination by including an independent sensor associated with each rotor, the sensor configured for sensing a position of each rotor in the rotor array, and a rotor drive system configured to, responsive to sensing the position of each rotor, stop each rotor independently, as taught by Tighe, in order to maintain stable flight after failure of one rotor (see, e.g., Tighe at Col. 7, lines 1-13).
Regarding claim 10, the combination of Parks and Tighe teaches wherein each and every element of claim 1 as discussed above, and Parks teaches wherein each rotor of the multi-rotor system has variable pitch (¶ [0070]).
Regarding claim 11, the combination of Parks and Tighe teaches wherein each and every element of claim 7 as discussed above, and Parks teaches wherein the liquid-fuel engine provides thrust sufficient to sustain the aircraft in the cruise flight mode without aid from the rotor array (¶¶ [0099], [0058], [0096], [0070]).
Regarding claim 12, the combination of Parks and Tighe teaches wherein each and every element of claim 7 as discussed above, and Parks teaches wherein the liquid-fuel engine is coupled to a generator and wherein the generator is configured to provide energy to a battery management system and/or directly to the rotor array (¶¶ [0099], [0070]).  
Regarding claim 13, the combination of Parks and Tighe teaches wherein each and every element of claim 12 as discussed above, and Parks teaches wherein thrust sufficient to sustain the aircraft in the vertical flight is based on an energy contribution from the liquid-fuel engine and the battery management system (¶¶ [0099], [0096], [0070]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Tighe as applied to claim 1 above, in view of U.S. Patent No. 9,550,567 to Erdozain, Jr. et al. (Erdozain).
Regarding claim 2, the combination of Parks and Tighe teach and every element of claim 1 as discussed above, and Parks teaches the aircraft is configured to carry cargo (¶¶ [0065], [0066]), but it does not explicitly teach wherein the fuselage includes a mounting system configured to couple a detachable cargo container to the fuselage.
Erdozain, however, teaches an aircraft including a fuselage that includes a mounting system configured to couple a detachable cargo container to the fuselage (Col. 9, lines 19-43; FIGS. 7A and 7B). 
see Erdozain at Col. 9, lines 19-43).
Regarding claim 3, the combination of Parks, Tighe, and Erdozain teaches wherein the aircraft includes an aircraft center-of-gravity and wherein the detachable cargo container includes a detachable cargo container center-of-gravity and wherein the aircraft center-of-gravity remains substantially unchanged when the detachable cargo container is attached to the mounting system and when the detachable cargo container is detached from the mounting system (Erdozain at Col. 9, lines 19-43).
Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are moot in light of the new ground of rejection and/or not persuasive.
Applicant’s arguments directed to the amendments to claim 1 are moot in light of the new ground of rejection. In light of the amendment filed May 5, 2021, claim 1 is now being rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Tighe. As discussed above, the combination of Parks and Tighe teaches each and every element of amended claim 1. 
Applicant’s arguments directed to claims 2 and 3 are unpersuasive. Modifying the teachings of Park so that the aircraft includes the mounting system of Erdozain would not require a change in the principle of operation of Park, as applicant contends. Applicant points to paragraph [0002] of Parks, which discusses prior tilting mechanisms. Erdozain, however, is being relied upon for its teaching of a mounting system for coupling a cargo container to the fuselage. Erdozain is not currently being relied upon for its teaching of a tilting mechanism. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619